UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. HEALTH ADVANCE INC. (Exact name of registrant as specified in its Charter) WYOMING 333-177122 46-0525223 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employee Identification No.) 3651 Lindell Rd. Suite D155 Las Vegas, NV, 89103 (Address of Principal Executive Officesand Zip Code) 702-943-0309 (Registrants telephone number, including area code) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See the definitions of “large accelerated filer,” “accelerated filer” and "smaller reporting company"in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero(Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock. As of June 13, 2012, there were 2,292,000 shares of the issuer’scommon stock issued and outstanding. HEALTH ADVANCE INC. FORM 10-Q January 31, 2012 INDEX PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements F-1 - F-8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Control and Procedures 5 PART II OTHER INFORMATION Item 1 Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 7 Item 4. (Removed and Reserved) 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURE PART I – FINANCIAL INFORMATION Item 1. Financial Statements HEALTH ADVANCE INC. CONTENTS PAGE F-3 CONSOLIDATED BALANCE SHEET AS OF APRIL 30, 2012 (UNAUDITED) AND AS OF JULY 31, 2011 (AUDITED). PAGE F-4 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED APRIL 30, 2, 2010 (INCEPTION) TO APRIL 30, 2012 (UNAUDITED). PAGE F-6 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED APRIL 30, 2, 2010 (INCEPTION) TO APRIL 30, 2012 (UNAUDITED). PAGE F-7 NOTES TO FINANCIAL STATEMENTS (UNAUDITED). F-1 HEALTH ADVANCE INC. (A Development Stage Company) FINANCIAL STATEMENTS APRIL 30, 2012 F-2 HEALTH ADVANCE INC. (A Development Stage Company) BALANCE SHEETS AS AT (Expressed in United States Dollars) April 30, (Unaudited) July 31, (Audited) ASSETS Current Assets Cash $ $ Prepaid expenses - Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Advances from shareholder Total Liabilities Stockholders' (Deficit) Equity Capital stock, $0.001 par value; Authorized 100,000,000; Issued and outstanding 2,142,000 (July 31, 2011 - 2,142,000) Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders' (Deficit) Equity ) Total Liabilities and Stockholders' (Deficit) Equity $ $ The accompanying notes are an integral part of these financial statements. F-3 HEALTH ADVANCE INC. (A Development Stage Company) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in United States Dollars) For the Three Months Ended April 30, For the Three Months Ended April 30, SALES - - COST OF GOODS SOLD - - GROSS PROFIT - - EXPENSES Professional fees - Office and general - Rent and occupancy costs - Consulting and management fees - TOTAL OPERATING EXPENSES - LOSS FROM OPERATIONS ) - Foreign exchange gain (loss) ) - NET LOSS AND COMPREHENSIVE LOSS $ ) $
